Tbis Supreme Court has carefully examined the record in *511"these proceedings, and on the same grounds as those set forth in the decision rendered on April 30, last {ante, p. — ), upon the application for a writ of certiorari made by Attorney Rafael López Landrón on behalf of Barón du Laurence D’Oise-lay, for the review of the proceedings had in the District Court of Aguadilla, in the action of unlawful detainer brought in the Municipal Court of Lares against Francisco Javier Soto, which grounds by reason of analogy are applicable to this application for a writ of certiorari, we must hold, and do hold, that said application for a writ lies, and, consequently, we set aside the order of the District Court of Aguadilla of May 24th of last year, made in the appeal taken by Pedro Torres Quiles from a judgment of the Municipal Court of Lares in the action of unlawful detainer brought against him by Alberto ele Baroncelli, on behalf of Barón du Laurence D’Oiselay; and said District Court of Aguadilla is ordered to restore the proceedings to the stage they had reached when the said order was made, and that it proceed to hear and determine the appeal taken by the said Pedro Torres Quiles, as may be proper in accordance with law; and it is ordered that a certified copy of this decision and of the opinion of this court upon the decision of' the application for a writ of certiorari made in another action of unlawful detainer brought by Barón du Laurence D’Oiselay against Francisco Javier Soto, with the original record sent to this court by the municipal judge of Lares, be sent.to the said district judge for the proper purposes in law.
Thus we pronounce, order and sign.
Chief Justice Quinones, and Justices Hernández, Figueras, MacLeary and "Wolf concurred.